Citation Nr: 1501329	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-27 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II including as due to Agent Orange exposure.  

2.  Entitlement to service connection for coronary artery disease(CAD) including as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran has been diagnosed with CAD and with diabetes mellitus, type II.

2. The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and is not shown to have been exposed to herbicides in service.

3. Diabetes mellitus, type II, and CAD are not shown to be etiologically related to service, and neither was present to a compensable degree within the first year after discharge from service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by his active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  Coronary artery disease was not incurred during active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claims in a February 2010 letter that explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of degree of disability and effective date criteria.  The Veteran's claims were most recently readjudicated in an October 2012 statement of the case.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claims.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records.  In this case, the RO has obtained and associated with the claims file VA treatment records and the Veteran's service treatment records (STRs).  Moreover, efforts were made to corroborate the Veteran's assertion that he was exposed to Agent Orange during service.  Personnel records were obtained, including the dates and locations of the Veteran's service aboard the U.S.S. Intrepid.  VA was informed that the Service Department was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  The Board also confirmed that the U.S.S. Intrepid is not included on VA's Compensation and Pension Service list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  Personnel, Service Department, and VA records were reviewed in an attempt to ascertain whether the Veteran did indeed have in-service Agent Orange exposure, but no such corroborative evidence was discovered.  Further, the Veteran has not alleged, and the record has not otherwise revealed, any pertinent records that remain outstanding with respect to his appeal.

The Board acknowledges that the Veteran has not been provided with a VA examination in conjunction with his service connection claims.  However, as his service and post-service treatment records fail to suggest that he developed diabetes mellitus or CAD during or soon after service, and the evidence of record fails to indicate that he was exposed to Agent Orange during service, VA's duty to provide an examination has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claims

The Veteran contends that his currently-diagnosed diabetes mellitus and CAD are related to service.  Specifically, he contends that he developed diabetes mellitus type II and CAD as the result of exposure to herbicide agents when he served aboard the U.S.S. Intrepid in the waters off the shore of the Republic of Vietnam.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, including diabetes mellitus type II and CAD, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

In this case, the Veteran does not contend that he had diabetes mellitus or CAD or any associated problems while on active service, or that he served or physically set foot in Vietnam during service.  Rather, the Veteran contends that his diabetes and CAD are due to herbicide exposure while serving aboard the U.S.S. Intrepid in the waters off Vietnam.  The ship was an aircraft carrier that did not have a Vietnam port of call during any of its missions.  The Veteran concedes that he did not go on land or in inland waterways in Vietnam.  Thus, exposure to herbicides cannot be presumed.

The Board also has considered the Veteran's lay statements.  Specifically, he contends that even in the absence of service in Vietnam, he was exposed to herbicides through drinking and bathing water drawn from the sea which contained concentrated levels of dioxin, as an aviation storekeeper by being around and in contact with aircrafts that flew over Vietnam and equipment used in Vietnam during missions, and by generally being in close proximity to the land mass of Vietnam.  While the Veteran is competent to state that he drank and bathed in water, he is not competent to state that such water contained herbicide agents.  Further, he has not provided any support for his assertions.  The Veteran has not stated that he has any specific knowledge of his actual exposure to Agent Orange and the allegations are clearly speculative and thus do not qualify for the presumption of exposure.  There is no evidence of record to establish that it is at least as likely as not that the Veteran was exposed to Agent Orange in the manners alleged.

With respect to the contention that, due to his close proximity to the Vietnam coast, the Veteran was exposed to Agent Orange through the air or through his drinking water or food contaminated in Vietnam, he is, in essence, attempting to expand the statutory presumption to waters offshore Vietnam.  This matter has been finally settled by Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97 (O.G.C. Prec.27-97).  Indeed, in upholding VA's requirement that a veteran must have been present within the land borders of Vietnam, the Federal Circuit essentially reaffirmed the VA's discretion to maintain a "bright line" rule against those claiming presumptive exposure to herbicides via runoff into the sea or spray drift in the air off the coast.

The presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are specifically limited to those individuals who were actually physically present in the boundaries of the Republic of Vietnam at some point during service.  In this case, the Veteran does not claim nor do the records demonstrate that he physically visited or had duty in the Republic of Vietnam.  Because the Veteran does not meet the criteria of having "service in the Republic of Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii), his service connection claim must fail on the basis of the presumptive regulations. 

As to other bases for entitlement, the Board notes that the Veteran's STRs, including his separation examination, were negative for any findings or diagnoses referable to diabetes mellitus or CAD.  Likewise, there are no indications of any symptoms or manifestations of diabetes mellitus or CAD within the first year following his separation from service, nor does the Veteran so contend.  The evidentiary record does not indicate the specific date of onset of the Veteran's diabetes mellitus type II or CAD, but an August 2012 VA medical record notes it as an active problem for which the Veteran was already receiving treatment.  As the evidence does not show his diabetes mellitus or CAD manifested to a compensable degree within one year of discharge from service or until some 45 years after service separation, there is no basis to grant service connection based on the one year presumption of service incurrence under the provisions of 38 C.F.R. §§ 3.307 or 3.309. 

Direct service connection may not be granted without evidence in-service incurrence or aggravation of a disease or injury.  The Board has found that there is no evidence of in-service herbicide exposure and the Veteran has not contended that there was any other in-service cause of his diabetes mellitus and CAD.  Therefore, the Veteran's claim cannot be granted based on direct service connection.  38 C.F.R. § 3.304.

Moreover, no medical professional has ever suggested that the Veteran's diabetes or CAD was related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  To the extent the Veteran relates his diabetes and CAD to his service (to include herbicide exposure), the Board finds that such is not competent evidence.  The matter of a nexus between a current disability such as diabetes and CAD and service is (in the absence of continuity of symptomatology which the Veteran is not alleging) a question that is beyond lay observation.  Jandreau.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for diabetes mellitus, type II is denied.

Service connection for coronary artery disease (CAD) is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


